UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-7340


THOMAS K. HOGGE,

                Plaintiff – Appellant,

          v.

HARVARD STEPHENS, Dr., Chief Physician, Office of Health
Services, sued individually and in official capacity;
MANICKAVASAGER, Dr., Institutional Physician, Deerfield
Correctional Center, sued individually and in official
capacity; ALVIN HARRIS, Dr., Chief Institutional Physician
(Past), Deerfield Correctional Center, sued individually
and in official capacity; LINDA ROBB, Phlebotomist (Lab
Technician),   Powhatan Medical  Unit   (Receiving),  sued
individually and in official capacity; FRED SCHILLINGS,
Director of Prison Health Services, sued individually and
in official capacity,

                Defendants – Appellees,

          and

KEITH DAVIS, Warden, Deerfield Correctional Center, sued
individually and in official capacity; BENITA BADGETTE,
Healthcare   Adm.,  Deerfield   Correctional  Center,  sued
individually and in official capacity; HOFFMAN, Dr.,
Institutional Physician, Deerfield Correctional Center,
sued individually and in official capacity; AMONETTE, Dr.,
Chief Institutional Physician, Powhatan Receiving Unit,
sued individually and in official capacity; MARY JOHNSON,
Registered Nurse, Deerfield Correctional Center, sued
individually and in official capacity; FRED SCHILLING,

                Defendants.
Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:09-cv-00582-JRS)


Submitted:   February 29, 2012           Decided:   March 13, 2012


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas K. Hogge, Appellant Pro Se. Mark R. Davis, Assistant
Attorney   General,   Richmond,  Virginia;   Rosalie  Fessier,
TIMBERLAKE, SMITH, THOMAS & MOSES, PC, Staunton, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            Thomas Kevin Hogge appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.               We

have     reviewed   the   record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Hogge v. Stephens, No. 3:09-cv-00582-JRS (E.D. Va. Sept.

24, 2010; June 1, Sept. 6 & 16, 2011).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                    3